 

Exhibit 10.25

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

WHEREAS, David W. Kenny (the “Executive”) is currently employed as Chief
Executive Officer of Digitas LLC, a Delaware Limited Liability Company, whose
sole shareholder is Digitas Inc., a Delaware Corporation, under an Employment
Agreement dated January 6, 1999 (the “Agreement”) between the Executive and
Bronner Slosberg Humphrey, LLC, a predecessor to Digitas Inc.; and

 

WHEREAS, The Board of Directors of Digitas Inc. has authorized certain severance
provisions in respect of senior executives, and the parties hereto consider it
appropriate that the Agreement be amended to reflect such provisions;

 

NOW, THEREFORE, Digitas Inc. and the Executive agree to the following amendments
to the Agreement. Unless otherwise expressly stated herein, “the Company” in the
Agreement shall mean Digitas LLC and Digitas Inc., or either of them, as the
context may require. Other defined terms used in this Amendment shall have the
same meanings as in the Agreement.

 

* * * * *

 

Section 4(b) of the Agreement (“By the Executive”) is deleted and replaced by
the following sections:

 

  4. Employment Termination

 

• • •

 

(b) Termination by the Executive. The Executive’s employment may be terminated
by the Executive under either of the following circumstances:

 

  (i) for “Good Reason,” as defined below; or

 

  (ii) for any other reason (a termination without “Good Reason”).

 

(c) Definition of “Good Reason”. “Good Reason” means termination at the
Executive’s initiative:

 

(i) within two years after a corporate Change in Control (as defined in Exhibit
A to this Agreement) if the Executive’s title, duties, status, reporting
relationship, authority, responsibilities or compensation have been materially
and adversely affected; or if the Executive’s principal place of employment
immediately prior to the change of control is relocated to a location more than
50 miles from such place of employment.

 

(ii) after any material failure by the Company to comply with any provision of
Section 3 of this Agreement, unless such failure is remedied by the Company
within ten business days after receipt of Notice thereof from the Executive.

 



--------------------------------------------------------------------------------

The Executive shall give the Company Notice of termination specifying which of
the foregoing provisions is applicable and the factual basis therefor, and if
the Company fails to remedy such material failure, the Date of Termination shall
be the 30th business day after such Notice is given or such other date as the
Company and the Executive shall agree.

 

Section 4(c) of the Agreement (“Severance Benefits”) is deleted and replaced by
the following sections:

 

(d) Severance Benefits. If during the Employment Period the Executive’s
employment is terminated by the Company without Cause or by the Executive for
Good Reason, the Executive shall not be entitled to any further compensation or
benefits provided for under this Agreement except as follows:

 

(i) For a period of twenty-four months after the Date of Termination, the
Company shall continue to pay the Executive (A) the Base Salary at the rate in
effect immediately before the Date of Termination (but, in the case of a
termination by the Executive for Good Reason, disregarding any reduction thereof
that was the basis for such termination) and (B) an annual bonus amount (the
“Bonus Amount”) equal to the average of the annual bonuses paid to the Executive
for the three years immediately preceding the year of the Date of Termination,
or the average of the annual bonuses for the year(s) immediately preceding the
year of the Date of Termination, if the Executive has been employed by the
Company for less than three years. If no bonus was paid to the Executive for the
year immediately preceding the year of the Date of Termination, the Bonus Amount
shall be calculated at 50% of the Base Salary;

 

(ii) The Company shall continue to provide the Executive with group health
benefits pursuant to COBRA (the “Group Health Benefits”) for twenty-four months
after the Date of Termination, and shall provide the Executive with information
and access to enable the Executive to continue COBRA coverage thereafter for the
maximum permitted duration at the Executive’s expense; provided, that during any
period when the Executive is eligible to receive any such benefits under another
employer-provided plan or a government plan, the Group Health Benefits or
substitute benefits provided by the Company under this clause may be made
secondary to those provided under such other plan;

 

(iii) The Company shall pay the Executive any amounts that have been earned but
not yet paid under Section 3 hereof.

 

(iv) Stock options previously granted to the Executive may become vested and
exercisable according to the provisions of the applicable option plan(s).

 

(v) Receipt of severance benefits is conditioned on Executive’s execution and

 

2



--------------------------------------------------------------------------------

delivery of a separation agreement including a general release of claims, in a
form acceptable to the Company, and on Executive’s strict compliance with the
Non-Competition, Non-Solicitation and Confidentiality obligations set forth in
the Agreement.

 

(e) Additional Limitation.

 

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that any compensation, payment or distribution by the Company to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Severance Payments”), would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
following provisions shall apply:

 

(A) If the Severance Payments, reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes payable
by the Executive on the amount of the Severance Payments which are in excess of
the Threshold Amount, are greater than or equal to the Threshold Amount, the
Executive shall be entitled to the full benefits payable under this Agreement.

 

(B) If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and (2)
the total of the Federal, state, and local income and employment taxes on the
amount of the Severance Payments which are in excess of the Threshold Amount,
then the benefits payable under this Agreement shall be reduced (but not below
zero) to the extent necessary so that the maximum Severance Payments shall not
exceed the Threshold Amount. To the extent that there is more than one method of
reducing the payments to bring them within the Threshold Amount, the Executive
shall determine which method shall be followed; provided that if the Executive
fails to make such determination within 45 days after the Company has sent the
Executive Notice of the need for such reduction, the Company may determine the
amount of such reduction in its sole discretion.

 

For the purposes of this Section 6(e), “Threshold Amount” shall mean three times
the Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.

 

3



--------------------------------------------------------------------------------

  (iii) The determination as to which of the alternative provisions of Section
6(f)(i) shall apply to the Executive shall be made by PriceWaterhouseCoopers LLP
or any other nationally recognized accounting firm selected by the Company (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within 15 business days of the Date of
Termination, if applicable, or at such earlier time as is reasonably requested
by the Company or the Executive. For purposes of determining which of the
alternative provisions of Section 6(e(i) shall apply, the Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the Date of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

 

Section 4(d) of the Agreement (“Other Employment Terminations”) is renumbered
Section 4(f).

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Amendment
as of February             , 2000.

 

/s/ David W. Kenny

DAVID W. KENNY

 

DIGITAS INC. By:  

/s/ Patrick Healy

   

Patrick Healy

 

4



--------------------------------------------------------------------------------

 

EXHIBIT A

DEFINITION OF “CHANGE IN CONTROL”

 

“Change in Control” shall mean any of the following:

 

(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing twenty-five
percent (25%) or more of either (A) the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the
Company’s Board (“Voting Securities”) or (B) the then outstanding shares of
Company’s common stock, par value $0.01 per share (“Common Stock”) (other than
as a result of an acquisition of securities directly from the Company); or

 

(b) persons who, as of the Effective Date of the agreement to which this Exhibit
is appended, constitute the Company’s Board (the “Incumbent Directors”) cease
for any reason, including, without limitation, as a result of a tender offer,
proxy contest, merger or similar transaction, to constitute at least a majority
of the Board, provided that any person becoming a director of the Company
subsequent to the Commencement Date shall be considered an Incumbent Director if
such person’s election was approved by or such person was nominated for election
by a vote of at least a majority of the Incumbent Directors; but provided
further, that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board, including
by reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director; or

 

(c) the stockholders of the Company shall approve (A) any consolidation or
merger of the Company where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the aggregate more than
fifty percent (50%) of the voting shares of the Company issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (B) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or (C)
any plan or proposal for the liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have

 

    EXHIBIT A – PAGE 1 OF 2    



--------------------------------------------------------------------------------

occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Common Stock or other Voting Securities outstanding, increases the
proportionate number of shares beneficially owned by any person to twenty-five
percent (25%) or more of either (A) the combined voting power of all of the then
outstanding Voting Securities or (B) Common Stock; provided, however, that if
any person referred to in this sentence shall thereafter become the beneficial
owner of any additional shares of Voting Securities or Common Stock (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns twenty-five percent (25%) or more of either (A) the
combined voting power of all of the then outstanding Voting Securities or (B)
Common Stock, then a “Change of Control” shall be deemed to have occurred for
purposes of the foregoing clause (a).

 

    EXHIBIT A – PAGE 2 OF 2    